Exhibit 99.3 DeAnne Gabel Director - Investor Relations Investor Update Issue Date:January 21, 2010 This investor update provides information on Continental's guidance for the first quarter and full year 2010, as well as certain historical information pertaining to the fourth quarter of 2009. Advanced Booked Seat Factor (Percentage of Available Seats that are Sold) Compared to the same period last year, for the next six weeks, mainline domestic advanced booked seat factor is running down 1 to 2 points, mainline Latin advanced booked seat factor is running flat to up 1 point, Transatlantic advanced booked seat factor is running 10 to 11 points higher, Pacific advanced booked seat factor is up 2 to 3 points, and regional advanced booked seat factor is running 1 to 2 points lower. Last year at this time, due to declining business mix and weakness in yields, the Company made the decision to make more domestic leisure inventory available for sale earlier in the booking curve. This year the Company has seen a modest improvement in business demand and therefore has returned to a more normal management of the domestic booking curve. For the first quarter of 2010, the Company expects both its consolidated and mainline load factors to be up approximately 3.0 points year-over-year (“yoy”) compared to the same period in 2009. Unrestricted Cash, Cash Equivalents and Short Term Investments Balance The Company anticipates ending the first quarter of 2010 with an unrestricted cash, cash equivalents and short-term investments balance of between $2.9 and $3.0 billion. Cargo, Mail, and Other Revenue The Company's Cargo, Mail, and Other Revenue for the first quarter of 2010 is expected to be between $355 and $365 million. Available Seat Miles (ASMs) 2010 Estimate Year-over-Year % Change 1st Qtr. Mainline Domestic (0.6%) Latin America 5.2% Transatlantic (4.4%) Pacific 16.3% Total Mainline 1.0% Regional (0.2%) Consolidated Domestic (0.3%) International 2.2% Total Consolidated 0.9% For the full year 2010, Continental expects its consolidated capacity to be up 1% to 2% yoy.The Company expects its mainline capacity to be up 1.5% to 2.5% yoy, with its mainline domestic capacity about flat yoy and its mainline international capacity up 4% to 5% yoy.The international increase is primarily due to the run-rate of international routes added in 2009 and the restoration of the Company's full schedule to Mexico following its capacity pulldown last year related to H1N1. Load Factor 1st Qtr. 2010 (E) Full Year 2010 (E) Domestic 79% - 80% 83% - 84% Latin America 79% - 80% 80% - 81% Transatlantic 76% - 77% 79% - 80% Pacific 76% - 77% 76% - 77% Total Mainline 78% - 79% 81% - 82% Regional 72% - 73% 76% - 77% Consolidated 78% - 79% 80% - 81% Continental's month-to-date consolidated load factor is updated daily and can be found on continental.com on the Investor Relations page under the About Continental menu. CASM Mainline Operating Statistics 2010 Estimate (cents) 1st Qtr. Full Year CASM 11.11 - 11.16 11.08 - 11.13 Special Items per ASM 0.00 0.00 CASM Less Special Items (a) 11.11 - 11.16 11.08 - 11.13 Aircraft Fuel & Related Taxes per ASM (2.99) (3.21) CASM Less Special Items and Aircraft Fuel & Related Taxes (b) 8.12 - 8.17 7.87 - 7.92 CASM Consolidated Operating Statistics CASM 12.00 - 12.05 11.96 - 12.01 Special Items per ASM 0.00 0.00 CASM Less Special Items (a) 12.00 - 12.05 11.96 - 12.01 Aircraft Fuel & Related Taxes per ASM (3.21) (3.43) CASM Less Special Items and Aircraft Fuel & Related Taxes (b) 8.79 - 8.84 8.53 - 8.58 (a) Cost per available seat mile less special items is computed by dividing operating expenses excluding special items by available seat miles. These financial measures provide management and investors the ability to measure and monitor Continental's performance on a consistent basis. (b) Cost per available seat mile less special items and aircraft fuel and related taxes is computed by dividing operating expenses excluding special charges and aircraft fuel and related taxes by available seat miles.This statistic provides management and investors the ability to measure and monitor Continental's cost performance absent special items and fuel price volatility.Both the cost and availability of fuel are subject to many economic and political factors beyond Continental's control. Variable Compensation Continental has granted profit based restricted stock unit ("RSU") awards pursuant to its Long-Term Incentive and RSU Program. Expense for these awards is recognized ratably over the required service period, with changes in the price of the Company's common stock and the payment percentage (which is tied to varying levels of cumulative profit sharing) resulting in a corresponding increase or decrease in "Wages, Salaries, and Related Costs" in the Company's consolidated statements of operations. The closing stock price of $17.92 on December 31, 2009 was used in estimating the expense impact of the awards for the Company's 2010 cost estimates included herein. Based on the Company's current assumptions regarding payment percentages and the cumulative profit sharing targets to be achieved pursuant to the awards, the Company estimates that a $1 increase or decrease in the price of its common stock from December 31, 2009 will result in an increase or decrease of approximately $1 million in Wages, Salaries, and Related Costs attributable to the awards to be recognized in the first quarter 2010. For more information regarding these awards, including performance periods and how the Company accrues for the awards, see the Company's 2008 Form 10-K. Fuel Requirements (Gallons) 2010 Estimate 1st Qtr. Full Year Mainline 330 million 1,423 million Regional 70 million 283 million Consolidated Fuel Price per Gallon(including fuel taxes and $2.13 $2.25 impact of hedges) Fuel Hedges - As of January 20, 2010 As of January 20, 2010, the Company's projected consolidated fuel requirements were hedged as follows: Maximum Price Minimum Price % of Expected Consumption Weighted Average Price (per gallon) % of Expected Consumption Weighted Average Price (per gallon) First Quarter 2010 Gulf Coast jet fuel swaps 5% $1.94 5% $1.94 WTI crude oil swaps 11% $1.86 11% $1.86 WTI crude call options 4% $2.11 n/a n/a Total 20% 16% Second Quarter 2010 WTI crude oil swaps 1% $1.95 1% $1.95 WTI crude call options 9% $2.20 n/a n/a Total 10% 1% Third Quarter 2010 WTI crude call options 7% $2.25 n/a n/a Total 7% Fourth Quarter 2010 WTI crude call options 7% $2.31 n/a n/a Total 7% Full Year 2010 Gulf Coast jet fuel swaps 1% $1.94 1% $1.94 WTI crude oil swaps 3% $1.87 3% $1.87 WTI crude call options 7% $2.23 n/a n/a Total 11% 4% Selected Expense Amounts (Consolidated Expense) 2010 Estimate Amounts (millions) 1st Qtr. Full Year Aircraft Rent $231 $924 Depreciation & Amortization $120 $495 Net Interest Expense* $85 $338 *Net Interest Expense includes interest expense, capitalized interest and interest income. Fourth Quarter 2009 Domestic Performance on a Hub-by-Hub Basis Continental’s fourth quarter 2009 consolidated domestic capacity at its New York Liberty hub was down 2.5%, with traffic up 1.6%, resulting in a load factor increase of 3.3 pts, compared to the fourth quarter of 2008.Transcon capacity, which is a subset of New York Liberty capacity, was up 4.3% yoy in the fourth quarter while traffic was up 7.0%, resulting in a load factor increase of 2.2 pts, compared to the same period in 2008.Consolidated domestic capacity at its Houston hub was up 2.2% yoy, with traffic up 3.8%, resulting in a load factor increase of 1.3 pts, compared to the fourth quarter of 2008.Consolidated domestic capacity at its Cleveland hub was down 2.5% yoy, with traffic up 0.6%, resulting in a fourth quarter load factor increase of 2.5 pt, compared to the same period in 2008. Pension Expense and Contributions Earlier this month, the Company contributed $34 million to its defined benefit pension plans.The Company estimates its remaining minimum funding requirements for calendar year 2010 are approximately $85 million. The
